Defendant appeals from a judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of a violation of section 561-3.0 of the Administrative Code of the City of New York. Judgment of conviction reversed on the law, the complaint dismissed on the law, defendant discharged, and the fine remitted. Section 561-3.0 of the Administrative Code of the City of New York defines a “ purveyor ” as one who directly or indirectly engages in the business of supplying inhalation therapy service. There was no proof adduced which would serve to show that defendant engaged in such business without a license. The showing that he held himself out to be so engaged is insufficient and the Administrative Code provision cannot be extended to make such conduct a crime. (People v. Shakun, 251 N. Y. 107, 113; People v. Phyfe, 136 N. Y. 554, 559; People v. Nelson, 153 N. Y. 90, 94.) Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.